                Case 21-10527-JTD             Doc 597           Filed 06/08/21     Page 1 of 40




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )     Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )     Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )     (Jointly Administered)
                                                            )
                                                            )     Ref. Docket Nos. 266, 498, 558, 572

AMENDED ORDER (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE
DEBTORS’ ASSETS RELATING TO THE RIVERSIDE FACILITY FREE AND CLEAR
OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; (B) APPROVING
  ASSUMPTION AND ASSIGNMENT OF CERTAIN UNEXPIRED LEASES AND
      EXECUTORY CONTRACTS; AND (C) GRANTING RELATED RELIEF

Upon the motion [Docket No. 112] (the “Motion”) of the above-captioned debtors and debtors in

possession (the “Debtors”) pursuant to sections 105(a), 363, 365, 503, 507, 1107, and 1108 of title

11 of the United States Code (the “Bankruptcy Code”), Rules 2002 and 6004 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1 and 6004-1 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware (the “Local Rules”) for (a) approval of a sale of substantially all of the assets of the

Debtors relating to the Riverside Facility2 free and clear of all liens, claims, encumbrances, and

other interests; (b) approval of assumption and assignment of certain unexpired leases and

executory contracts; and (c) approval of related relief, all as contemplated in the Order (A)

Approving Bid Procedures for the Sale of Substantially All of the Debtors’ Assets; (B) Approving



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
  The Riverside Facility is a recycling facility operated by Debtor CarbonLite Industries LLC (“Industries”) located
in Riverside, California.


DOCS_NY:43383.3 13044/002
                 Case 21-10527-JTD               Doc 597         Filed 06/08/21         Page 2 of 40




Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases;

(C) Approving Certain Bid Protections in Connection With the Debtors’ Entry Into Any Potential

Stalking Horse Agreements; (D) Scheduling the Auction and Sale Hearing; (E) Approving the

Form and Manner of Notice Thereof; and (F) Granting Related Relief [Docket No. 266] (as may

be amended, supplemented or modified)3 (the “Bid Procedures Order”)4 entered by this Court on

April 9, 2021; and the Auction having taken place on May 21, 2021, in accordance with the Bid

Procedures Order; and TSG Shelf II Acquisition, LLC having been chosen as the Successful

Bidder (the “Successful Bidder” or the “Buyer”) for the Purchased Assets;5 and the Debtors6

party to the APA (as defined below) (the “Sellers”) having                          agreed     to    enter into        and

consummate the Asset Purchase Agreement attached hereto as Exhibit A (and amended as set

forth herein) with the Buyer (the “APA”); and the hearing to approve the sale (the “Sale” or “Sale

Transaction”) of the Purchased Assets and the APA (the“Sale Approval Hearing”) having been

held on June 3, 2021 in accordance with the Bid Procedures Order; and this Court having found

that proper and adequate notice of the Motion and the relief requested therein has been provided

in accordance with the Bid Procedures Order, Bankruptcy Rules and Local Rules, and that, except




3
  See Order Approving Stipulation Among Debtors, the Official Committee of Unsecured Creditors and the DIP
Lenders, Extending Certain Deadlines Under the Bid Procedures Order [Docket No. 312], entered by this Court on
April 20, 2021; Order Approving Second Stipulation Among Debtors and the DIP Lenders, Extending Certain
Deadlines Under the Bid Procedures Order [Docket No. 357], entered by this Court on April 27, 2021; Order
Approving Amended Third Stipulation Among Debtors and the DIP Lenders Extending Certain Deadlines Under (I)
TX Debtors’ Final DIP Order; (II) PA Debtors’ Final DIP Order; (III) CA Debtors’ Final DIP Order; and (IV) Bid
Procedures Order [Docket No. 401], entered on May 4, 2021; 2021; and Order Authorizing Debtors to Extend, as
Necessary, Certain Deadlines Under the (I) Bid Procedures Order; (II) TX Debtors' Final DIP Order; (III) PA
Debtors' Final DIP Order; and (IV) CA Debtors' Final DIP Order [Docket No. 449], entered by this Court on May
13, 2021.
4
  Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Bid Procedures Order
and, as applicable, the Bid Procedures (as defined in and attached to the Bid Procedures Order).
5
  As used herein, Purchased Assets shall have the meaning ascribed to it in the APA.
6
  Debtor CarbonLite Holdings LLC (“Holdings”) is also party to the APA for the sole and exclusive purposes of (a)
agreeing to transfer to Buyer at the Closing, all of Holdings’ right, title and interest in and to any Acquired Intellectual
Property Rights (as defined in the APA) and any Wayward Assets (as defined in the APA) and (b) Section 5.15 of
APA, and for purposes of this Order is a Seller hereunder to that extent.

                                                             2
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD        Doc 597      Filed 06/08/21     Page 3 of 40




as otherwise ordered herein, no other further notice is necessary; and upon the record at the Sale

Approval Hearing and all of the proceedings before this Court; and this Court having reviewed

any objections asserted at the Sale Approval Hearing and having found and determined that the

relief sought at the Sale Approval Hearing, and entry of this Order, is in the best interests of the

Sellers, the Sellers’ estates, their creditors, and all other parties in interest; and the Court having

entered the Order (A) Approving the Sale of Substantially All of the Debtors' Assets Relating to

the Riverside Facility Free and Clear of Liens, Claims, Encumbrances, and Other Interests; (B)

Approving Assumption and Assignment of Certain Unexpired Leases and Executory Contracts;

and (C) Granting Related Relief on June 4, 2021 (the “Riverside Sale Order”) [Docket No. 572];

and the Court, having been informed that certain ambiguities in the Riverside Sale Order regarding

the CA Committee Settlement needed clarification and certain matters left unresolved in the

Riverside Sale Order, as announced on the record at the Sale Approval Hearing, have now been

resolved; therefore, after due deliberation thereon and sufficient cause appearing that amendment

of the Riverside Sale Order as set forth herein is necessary and appropriate, and notice having been

given as necessary, this Court makes the following Findings of Fact and Conclusions of Law:

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

        A.       Findings and Conclusions: The findings and conclusions set forth herein and in

the record of the Sale Approval Hearing are based upon the evidentiary record before the Court

and constitute this Court’s findings of fact and conclusions of law under Rule 52 of the Federal

Rules of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and 9014. To the

extent any of the following conclusions of law constitute findings of fact, or vice versa, they are

adopted as such.




                                                  3
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD       Doc 597       Filed 06/08/21   Page 4 of 40




        B.       Jurisdiction, Venue and Core Proceeding: This Court has jurisdiction over these

chapter 11 cases pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated as of February

29, 2012. The matters covered by this Order are core proceedings under 28 U.S.C. § 157(b)(2).

Venue is proper in this district and before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

Venue in this district and before this Court was proper as of the Petition Date and continues to be

proper. This Court may enter a final order with respect to the Motion, the Sale, the Sale

Transaction, and all related relief, in each case, consistent with Article III of the United States

Constitution.

        C.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are sections 105(a), 363, 365, 503, 507, 1107 and 1108 of the Bankruptcy Code, Rules 2002, 6004,

6006, 9008, and 9014 of the Bankruptcy Rules and Rules 2002-1 and 6004-1 of the Local Rules.

The consummation ofthe Sale Transaction contemplated by the Motion, the APA, and this Order

(including the CA Committee Settlement (as defined herein)), and the assumption and assignment

of the Acquired Contracts, the Assumed Real Property Leases, the Assumed Personal Property

Leases and the Licenses and Permits (as defined in the APA) (the “Acquired Contracts”), are legal,

valid, and properly authorized under the cited provisions of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules, and all of the applicable requirements of such sections and rules have

been complied with in respect of such transactions.

        D.       Sufficiency of Notice. As evidenced by the affidavits of service filed with this

Court, proper, timely, adequate, and sufficient notice of the Motion, the Bid Procedures Hearing,

the Bid Procedures, the Assumption and Assignment Procedures, the proposed assumption and

assignment of the Acquired Contracts, the Auction, the Sale Approval Hearing, the Sale, the Sale



                                                  4
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD       Doc 597         Filed 06/08/21   Page 5 of 40




Transaction, and all transactions contemplated therein or in connection therewith, and all

deadlines related thereto, was given under the particular circumstances and no further notice need

be provided.

        E.       Actual Notice. Actual written notice of the Motion, the Bid Procedures Hearing,

the Bid Procedures, the Assumption and Assignment Procedures, the proposed assumption and

assignment of Acquired Contracts, the Auction, the Sale Approval Hearing, the Sale, the Sale

Transaction and all transactions contemplated therein or in connection therewith, and all deadlines

related thereto has been given to all interested persons and entities, including, without limitation:

(i) the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured Parties (collectively,

the “Term Secured Parties”), and each of their counsel; (ii) the DIP ABL Lender and Prepetition

ABL Secured Parties (collectively, with the Term Secured Parties, the “CA Secured Parties”) and

each of their counsel (iii) counsel to the Official Committee of Unsecured Creditors (the

“Committee”); (iv) the Office of The United States Trustee; (v) the counterparty to each unexpired

lease and executory contract to be assumed and assigned pursuant to this Order, and each of their

counsel (if known) (vi) all persons known or reasonably believed to have asserted an interest in

the Purchased Assets; (vii) the Attorneys General in the States where the Assets are located; (viii)

all federal, state, and local taxing authorities in the States where the Assets are located; (ix) all

parties who have asserted liens against the Purchased Assets; (x) all parties included on the

Debtors’ consolidated creditor matrix; and (xi) any other party that has filed a request for notices

with this Court (collectively, the “Notice Parties”).

        F.       Extensive Efforts by Debtors. The Sellers have worked with their counsel, their

investment banker Jefferies, LLC (“Jefferies”), and other advisors, as well as, as applicable, the

Consultation Parties and the Consent Parties, to implement a viable Sale Transaction that would



                                                  5
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD        Doc 597       Filed 06/08/21    Page 6 of 40




allow them to maximize the value of their Assets. The Sale Transaction for the Purchased Assets

that is the subject of this Order is the result of the Sellers’extensive efforts in seeking to maximize

recoveries to the Debtors’ estates, for the benefit of all of the Debtors’ creditors.

        G.       Business Justification. The Sellers have demonstrated good, sufficient, and sound

business purposes and justifications for, and compelling circumstances to promptly consummate,

the Sale Transaction contemplated by the APA and related documents (including the CA

Committee Settlement), including, without limitation, the assumption, assignment, and/or transfer

of the Acquired Contracts pursuant to sections 105, 363, and 365 of the Bankruptcy Code, prior to

and outside of a plan of reorganization, and such action is an appropriate exercise of the Sellers’

business judgment and in the best interests of the Sellers, their estates, and their creditors. Such

business reasons include, but are not limited to, the fact that: (i) there is substantial risk of

depreciation of the value of the Purchased Assets if the Sale is not consummated promptly; (ii) the

Sale Transaction contemplated by the APA presents the best opportunity to maximize the value of

the Sellers’ estates; (iii) at Closing, in accordance with the Final Order (I) Authorizing CA Debtors

to (A) Obtain Postpetition Financing, (B) Grant Senior Secured Liens and Superpriority

Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate

Protection Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related

Relief [Docket No. 274] (the “CA DIP Order”), the cash proceeds of the Sale Transaction will be

used to indefeasibly pay the DIP Obligations (as defined in the CA DIP Order); and (iv) unless the

Sale is concluded expeditiously as provided for in this Order and pursuant to the APA, potential

creditor recoveries may be substantially diminished.

        H.       Bid Procedures Order. On April 9, 2021, this Court entered the Bid Procedures

Order approving, among other things, Bid Procedures for the sale of substantially all of the



                                                   6
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD      Doc 597       Filed 06/08/21    Page 7 of 40




Debtors’ Assets and Assumption and Assignment Procedures for the related assumption and

assignment of any unexpired leases and executory contracts relating to any sale.           The Bid

Procedures provided a full, fair, and reasonable opportunity for any entity to make an offer to

purchase the Debtors’ Assets. The Assumption and Assignment Procedures provided a full, fair,

and reasonable opportunity for any counterparty to any unexpired lease or executory contract to

object to any proposed Cure Amount, assumption and assignment of its applicable unexpired lease

or executory contract, or the Buyer’s adequate assurance of future performance. The Debtors, the

Buyer, and their respective counsel and other advisors have complied with the Bid Procedures

Order, the Bid Procedures, and the Assumption and Assignment Procedures in all respects.

        I.       Adequate Marketing; Highest or Best Offer. As demonstrated by (i) the

testimony and other evidence proffered or adduced at the Sale Approval Hearing, and (ii) the

representations of counsel made on the record at the Sale Approval Hearing, (a) the Sellers have

adequately marketed the Purchased Assets and conducted the Sale process in compliance with the

Bid Procedures Order in good faith and in a fair and open manner; (b) the Sale Process and the Bid

Procedures were non-collusive, duly noticed, and provided a full, fair, reasonable and adequate

opportunity for any interested party to conduct due diligence and make an offer to purchase the

Debtors’ Assets, and submit higher and better offers for the Purchased Assets than the Buyer’s

Successful Bid; (c) the consideration provided by the Buyer in the APA constitutes the highest

and best offer for the Purchased Assets; (d) the consideration is fair and reasonable consideration

for the Purchased Assets and constitutes reasonably equivalent value under the Bankruptcy Code

and under the laws of the United States, any state, territory, possession, or the District of

Columbia; (e) the Sale will provide a greater recovery to the Sellers’ creditors with respect to the

Purchased Assets than would be provided by any other available alternative; (f) taking into



                                                 7
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD         Doc 597          Filed 06/08/21   Page 8 of 40




consideration all relevant factors and circumstances, no other entity has offered to purchase the

Purchased Assets for greater economic value to the Sellers or their estates than the Buyer; and (g)

the Sellers’ determination that the APA constitutes the highest or best offer for the Purchased

Assets, maximizes value for the Debtors’ estates, and constitutes a valid and sound exercise of the

Sellers’ business judgment. There is no legal or equitable reason to delay Closing of the Sale

Transaction contemplated by the APA.

        J.       Opportunity to Object. A reasonable opportunity to object or be heard with

respect to the Motion, and all relief requested therein has been afforded to all interested parties.

        K.       Property of the Estate. The Purchased Assets are property of the Sellers’ estates

and title thereto is vested in the Sellers’ estates.

        L.       Sale in Best Interests. The actions to be taken by the Sellers and the Buyer are

appropriate under the circumstances of these chapter 11 cases and are in the best interests of the

Sellers, their estates, their creditors, and other parties in interest. Approval of the APA and the

Sale Transaction set forth therein, and all related transactions at this time (including the CA

Committee Settlement) is in the best interests of the Sellers, their creditors, their estates, and all

other parties in interest.

        M.       Arm’s-Length Sale.         The APA, the Sale, the Sale Transaction, and any

transactions contemplated therein and associated therewith were negotiated, proposed, and entered

into by the Sellers and the Buyer without collusion, in good faith, and from arm’s-length

bargaining positions. Neither the Sellers, their insiders and affiliates, the CA Secured Parties,

nor the Buyer have engaged in any conduct that would cause or permit the APA, the Sale, or

any part of the Sale Transaction to be avoided under section 363(n) of the Bankruptcy Code.




                                                       8
DOCS_NY:43383.3 13044/002
                Case 21-10527-JTD       Doc 597       Filed 06/08/21    Page 9 of 40




        N.       Good Faith Buyer. The Buyer has proceeded in good faith in all respects, is a

good faith buyer under section 363(m) of the Bankruptcy Code and, as such, is entitled to all of

the protections afforded thereby, including in the event this Order or any portion thereof is reversed

or modified on appeal. In particular, (i) Buyer recognized that the Sellers were free to deal with

any other party interested in purchasing the Purchased Assets; (ii) Buyer in no way induced or

caused the chapter 11 filings by the Sellers or other Debtors; (iii) Buyer has not violated section

363(n) of the Bankruptcy Code by any action or inaction; (iv) no common identity of directors,

managers, officers or controlling stockholders exist between Buyer, on the one hand, and any of

the Sellers or other Debtors, on the other hand; (v) Buyer complied with the Bid Procedures and

all provisions of the Bid Procedures Order; and (vi) all payments to be made, and all other material

agreements or arrangements entered into or to be entered into by Buyer in connection with the Sale

Transaction have been disclosed.

        O.       Corporate Authority. The Sellers (i) have full corporate power and authority to

execute the APA and all other documents contemplated thereby, and the Sale Transaction and Sale

of the Purchased Assets have been duly and validly authorized by all necessary corporate action

of the Sellers, (ii) have all of the corporate power and authority necessary to consummate the

transactions contemplated by the APA, (iii) have taken all corporate action necessary to authorize

and approve the APA and the consummation by the Sellers of the transactions contemplated

thereby, and (iv) need no consents or approvals, other than those expressly provided for in the

APA, subject to the waiver of such consents or approvals to the extent provided in the APA and

as may be permitted under applicable law.

        P.       Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the APA and would not consummate the Sale if the Sale of the Purchased Assets to



                                                  9
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD         Doc 597        Filed 06/08/21    Page 10 of 40




the Buyer were not, pursuant to section 363(f) of the Bankruptcy Code, free and clear of (i) all

liens, claims, pledges, options, charges, hypothecations, easements, security interests, rights-of-

way, encroachments, mortgages and deeds of trusts or other encumbrances, other than Permitted

Post-Closing Encumbrances (as defined in the APA) (collectively, the “Liens”), (ii) all claims as

defined in section 101(5) of the Bankruptcy Code, including all rights or causes of action (whether

in law or in equity), warranties, guarantees, indemnities, rights of recovery, setoff, recoupment,

indemnity or contribution, obligations, demands, restrictions, indemnification claims or liabilities

relating to any act or omission of the Debtors or any other person prior to the Closing, consent

rights, options, contract rights, covenants and interests of any kind or nature whatsoever (known

or unknown, matured or unmatured, accrued or contingent and regardless of whether currently

exercisable), whether arising prior to or subsequent to the commencement of the above-captioned

cases, and whether imposed by agreement, understanding, law, equity or otherwise (collectively,

the “Claims”), and (iii) all debts, liabilities, obligations, contractual rights and claims and labor,

employment and pension claims, in each case, whether known or unknown, choate or inchoate,

filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected

or unperfected, allowed or disallowed, contingent or non-contingent, liquidated or unliquidated,

matured or unmatured, material or non-material, disputed or undisputed, whether arising prior to

or subsequent to the commencement of these chapter 11 cases, and whether imposed by agreement,

understanding, law, equity or otherwise (collectively, the “Interests”). Upon entry of this Order,

the Sellers are authorized to transfer all their right, title and interest in and to the Purchased Assets

free and clear of, and the Buyer shall not be responsible for, any Liens, Claims, or Interests,

including, without limitation, in respect of the following: (i) any rights or Claims based on any

successor or transferee liability; (ii) any Liens, Claims or Interests that purport to give to any party



                                                   10
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD         Doc 597        Filed 06/08/21   Page 11 of 40




a right or option to effect any forfeiture, modification, right of first refusal, or termination of the

Sellers’ or the Buyer’s interest in the Assets, or any similar rights; (iii) any labor or employment

agreements; (iv) any pension, multiemployer plan (as such term is defined in Section 3(37) or

Section 4001(a)(3) of ERISA), health or welfare, compensation or other Benefit Plans, agreements,

practices and programs, including, without limitation, any pension plans of the Debtors or any

multiemployer plan to which the Debtors have at any time contributed to or had any liability or

potential liability; (v) any other employee, worker’s compensation, occupational disease or

unemployment or temporary disability related claim, including, without limitation, claims that

might otherwise arise under or pursuant to (a) ERISA, (b) the Fair Labor Standards Act, (c) Title

VII of the Civil Rights Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e) the National

Labor Relations Act, (f) the Age Discrimination and Employment Act of 1967 and Age

Discrimination in Employment Act, as amended, (g) the Americans with Disabilities Act of 1990,

(h) Section 4980B of the Internal Revenue Code of 1986 and Part 6 of Title I of ERISA, together

in each case, with applicable regulations, in each case, as amended and in effect from time to

time (collectively,         “COBRA”), (i) state discrimination laws, (j) state unemployment

compensation laws or any other similar state laws,or (k) any other state or federal benefits or

claims relating to any employment with the Debtors or any of their predecessors; (vi) any bulk

sales or similar law; (vii) any tax statutes or ordinances, including, without limitation, the Internal

Revenue Code of 1986, as amended, and the regulations promulgated thereunder, and any taxes

arising under or out of, in connection with, or in any way relating to the operation of the Assets

prior to the Closing; or (viii) any unexpired and executory contract or unexpired lease to which

any Debtor is a party that is not a contract or lease that will be assumed and assigned pursuant to

this Order and the APA (the “Successor or Other Liabilities”). A sale of the Purchased Assets



                                                   11
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD            Doc 597         Filed 06/08/21      Page 12 of 40




other than one free and clear of all Liens, Claims, and Interests would yield substantially less value

for the Sellers’ estates, with less certainty, than the Sale as contemplated. Therefore, the Sale

contemplated by the APA free and clear of all Liens, Claims, and Interests is in the best interests

of the Sellers, their estates, their creditors, and all other parties in interest.

        Q.       Environmental Protection Agency. Notwithstanding the foregoing, nothing in

this Order or the APA releases, nullifies, precludes or enjoins the enforcement of any police or

regulatory liability to a governmental unit that any entity would be subject to as the post-sale

owner or operator of property after the date of entry of this Order. Nothing in this Order or the

APA authorizes the transfer or assignment of any governmental (a) license, (b) permit, (c)

registration, (d) authorization, or (e) approval, or the discontinuation of any obligation thereunder,

without compliance with all applicable legal requirements and approvals under police or

regulatory law. Nothing in this Order divests any tribunal of any jurisdiction it may have

under police or regulatory law to interpret this Order or to adjudicate any defense asserted under

this Order.

        R.       Assumption and Assignment of Unexpired Leases and Executory Contracts.

Pursuant to section 365 of the Bankruptcy Code, the Debtors are authorized to assume all Acquired

Contracts7 and assign such Acquired Contracts to the Buyer. To the extent a Cure Amount is owed

to the counterparty of any Acquired Contract (the “Contract Counterparty”), the applicable Cure

Amount will be paid by the Buyer in accordance with this Order and the APA, with a

corresponding deduction from the Cash Consideration in accordance with the APA. The Buyer

has, in accordance with the Assumption and Assignment Procedures, provided adequate assurance

of future performance to any Contract Counterparty as required by section 365(b)(1)(C). In


7
 Notwithstanding the name of the Debtors listed on any Acquired Contract, the Acquired Contracts identified in the
APA are deemed assumed and assigned by the applicable Debtors party to the APA.

                                                       12
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21    Page 13 of 40




accordance with the Assumption and Assignment Procedures and the terms of this Order,

following the Closing, Buyer shall be fully and irrevocably vested with all of the Sellers’ right,

title and interest in and under the Acquired Contracts in connection with the Purchased Assets,

free and clear of any Liens, Claims and Interests, and each Acquired Contract shall be fully

enforceable by Buyer in accordance with its respective terms and conditions, except as limited by

this Order. Following assignment of the Acquired Contracts to Buyer, the Sellers shall be relieved

from any further liability with respect to such Acquired Contracts.

        S.       No Pre-Closing Liability for Acquired Contracts. The Acquired Contracts being

assigned to Buyer are an integral part of the Sale Transaction and, accordingly, their assumption

and assignment is reasonable and an enhancement to the value of the Debtors’ estates. To the

extent any Acquired Contract is not an executory contract within the meaning of section 365 of

the Bankruptcy Code, it shall be transferred to Buyer in accordance with the terms of the APA

and, other than with respect to Permitted Post-Closing Encumbrances and Assumed Liabilities,

Buyer shall have no liability or obligation for any (i) defaults or breaches under such agreement

that relate to acts or omissions that occurred in the period, or otherwise arose, prior to the Closing

Date and (ii) claims, counterclaims, offsets, or defenses (whether contractual or otherwise,

including, any right of recoupment) with respect to such Acquired Contract, that relate to any acts

or omissions that arose or occurred prior to the Closing Date.

        T.       Binding and Valid Transfer. The transfer of the Purchased Assets to the Buyer

will be a legal, valid, and effective sale and transfer of the Purchased Assets and will vest the Buyer

with all right, title, and interest of the Sellers to the Purchased Assets free and clear of all Liens,

Claims, and Interests (other than Permitted Post-Closing Encumbrances and Assumed Liabilities),

and any liabilities of the Sellers, except as otherwise expressly set forth in the APA or in this Order.



                                                  13
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 14 of 40




        U.       Satisfaction of Standards of Section 363(f). The Sellers may sell the Purchased

Assets freeand clear of all Liens, Claims, and Interests of any kind or nature whatsoever, other

than Permitted Post-Closing Encumbrances and Assumed Liabilities, because, in each case, one

or more of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code have been

satisfied. Those holders of Liens, Claims, and Interests who did not object, or who withdrew

their objections, to the Motion are deemed to have consented pursuant to section 363(f)(2) of the

Bankruptcy Code. Holders of Liens, Claims, or Interests are adequately protected by having their

Liens, Claims, or Interests attach to the proceeds received by the Sellers (if any) that are ultimately

attributable to the property against or in which such Liens, Claims, or Interests are asserted, subject

to the terms of such Liens, Claims, or Interests, with the same validity, force, and effect, and in the

same order of priority, which such Liens, Claims, or Interests now have against the Purchased

Assets or their proceeds, if any. In all cases, each such person with Liens, Claims, or Interests in

the Purchased Assets (other than Permitted Post-Closing Encumbrances and Assumed Liabilities)

is enjoined from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the

foregoing to recover any such Lien, Claim, or Interest.

        V.       Consideration for Transfer of Purchased Assets Free and Clear. Buyer would

not have entered into the APA if the transfer of the Purchased Assets were not free and clear of all

Liens, Claims and Interests as set forth in the APA and this Order, or if in the future Buyer would

or could be liable for any such Liens, Claims or Interests. The total consideration to be provided

under the APA reflects Buyer’s reliance on this Order to provide, pursuant to sections 105(a) and

363(f) of the Bankruptcy Code, that, upon the Closing, Buyer has title to, interest in and possession

of the Purchased Assets free and clear of all Liens, Claims and Interests.




                                                  14
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21    Page 15 of 40




        W.       Repayment of DIP Obligations. Pursuant to the CA DIP Order, the Purchased

Assets constitute DIP Collateral (as defined in the CA DIP Order) and are subject to the DIP Liens

(as defined in the CA DIP Order). At Closing, the Sellers are authorized and directed to distribute

the proceeds of the Sale Transaction in accordance with the CA DIP Order and applicable DIP

Documents (as defined in the CA DIP Order).

        X.       No Sub Rosa Plan. The Sale, Sale Transaction, the APA, and the other transactions

contemplated thereby, including, without limitation, the CA Committee Settlement, neither

impermissibly restructure the rights of the Sellers’ creditors nor impermissibly dictate a liquidating

chapter 11 plan for the Sellers, and therefore do not constitute a sub rosa chapter 11 plan.

        Y.       Assets Assignable. To the maximum extent possible under the Bankruptcy Code,

each and every provision of the documents governing the Purchased Assets or applicable non-

bankruptcy law that purports to prohibit, restrict, or condition, or could be construed as prohibiting,

restricting, or conditioning assignment of any of the Purchased Assets, if any, has been or will be

satisfied or is otherwise unenforceable under section 365 of the Bankruptcy Code.

        Z.       Necessity of Order. The Buyer would not have entered into the APA and would

not consummate the Sale Transaction contemplated therein without all of the relief provided for

in this Order (including, but not limited to, that the sale and transfer of the Assets to Buyer be free

and clear of all Liens, Claims, and Interests). The consummation of the Sale Transaction pursuant

to this Order and the APA is necessary for the Sellers to (i) comply with the terms of the CA DIP

Order and DIP Documents, including the milestones and repayment provisions set forth therein,

and (ii) maximize the value of their estates for the benefit of all creditors.

        AA.      Final Order. This Order constitutes a final order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Court expressly



                                                  15
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD          Doc 597        Filed 06/08/21    Page 16 of 40




finds that there is no just reason for delay in the implementation of this Order and expressly directs

entry of judgment as set forth herein.

        BB.      Best Interests. Entry of this Order is in the best interests of the Sellers, the Sellers’

estates, their creditors, and all other parties in interest.

                                                 ORDER

        Based on the foregoing Findings of Fact and Conclusions of Law, it is hereby ORDERED,

ADJUDGED, AND DECREED as follows:

        1.       Findings of Fact and Conclusions of Law.            The above-referenced findings of

fact and conclusions of law are hereby incorporated by reference as though fully set forth herein

and shall constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,

made applicable herein by Bankruptcy Rule 9014. To the extent that any finding of fact shall be

determined to be a conclusion of law, it shall be deemed so, and vice versa.

        2.       Motion Granted. The Motion is granted with respect to the Sale Transaction

contemplated by the APA, and the relief requested therein with respect to the Sale is granted and

approved in its entirety, as set forth herein.

        3.       Objections Are Overruled. Except for any objections to adequate assurance of

future performance by any Contract Counterparty that are contemplated to be heard at a post-Sale

Approval Hearing in accordance with the Assumption and Assignment Procedures, all objections,

reservations of rights regarding, or other responses to the Motion with respect to the Sale

Transaction for the Riverside Facility being approved pursuant to this Order, or the relief

requested therein, the APA, all other ancillary agreements, the Sale Transaction, the entry of this

Order or to the relief granted herein (including, without limitation, the CA Committee Settlement)

that have not been withdrawn, waived, settled, or not otherwise resolved pursuant to the terms



                                                    16
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 17 of 40




hereof, if any, hereby are denied and overruled on the merits with prejudice. All persons and

entities that failed to timely object to the Motion are deemed to have consented to the relief granted

herein for all purposes.

        4.       Approval. The APA (as modified herein or as may be modified subsequently in

compliance with the terms of this Order), and all the terms and conditions thereof, is approved.

Pursuant to sections 105, 363, and 365 of the Bankruptcy Code, the Sellers are authorized to

perform their obligations under, and comply with the terms of, the APA and consummate the Sale

and the related transactions pursuant to, and in accordance with, the terms and conditions of the

APA and this Order. The Sellers are authorized to execute and deliver, and empowered to perform

under, consummate, and implement, the APA and the Sale Transaction contemplated therein

(including, without limitation, the CA Committee Settlement), together with all additional

instruments and documents that the Sellers or the Buyer deem necessary or appropriate to

implement the APA and effectuate the Sale Transaction contemplated therein, and to take all

further actions as may reasonably be required by the Buyer for the purpose of assigning,

transferring, granting, conveying, and conferring to the Buyer the Purchased Assets free and clear

of any and all Liens, Claims, and Interests (other than Permitted Post-Closing Encumbrances and

Assumed Liabilities) as may be necessary or appropriate to their performance of their obligations

under the APA. The Buyer and the Sellers shall have no obligation to consummate the Sale

Transaction except as contemplated by and provided for in the APA and the Bid Procedures. The

Buyer shall not be required to seek or obtain relief from the stay under section 362 of the

Bankruptcy Code to enforce any of its remedies under the APA or related documents. The

automatic stay imposed by section 362 of the Bankruptcy Code is modified solely to the extent

necessary to implement the provisions of this Order. Any Avoidance Actions (as defined in the



                                                  17
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 18 of 40




APA) acquired by the Buyer pursuant to section 2.1(n) of the APA are hereby released.

Notwithstanding the foregoing, concurrently with the Closing, Buyer has unconditionally waived

(i) Sellers’ compliance with and obligations under Section 2.7(b)(x) of the APA, and (ii) Buyer’s

associated rights under Section 2.7(b)(x) of the APA.

        5.       Notice. Notice of the Motion, the Bid Procedures Hearing, the Bid Procedures, the

Assumption and Assignment Procedures, the assumption and assignment of the Acquired

Contracts to Buyer, the Auction, the Sale Approval Hearing, the Sale, all transactions

contemplated therein or in connection therewith, including the Sale Transaction, all deadlines

related thereto, and the relief granted in this Order was fair, sufficient, proper, and equitable under

the circumstances and complied in all respects with sections 102(1) and 363 of the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, the Bid Procedures Order, the Bid Procedures, the

Assumption and Assignment Procedures, and the procedural due process requirements of the

United States Constitution.

        6.       Assumption and Assignment of Unexpired Leases and Executory Contracts.

Pursuant to section 365 of the Bankruptcy Code, the Sellers are authorized to assume the Acquired

Contracts and assign such Acquired Contracts to the Buyer. To the extent a Cure Amount is owed

to a Contract Counterparty, the applicable Cure Amount will be paid by the Buyer (or if disputed,

escrowed) on or before Closing of the Sale subject to and in accordance with the APA, with a

corresponding deduction from the Cash Consideration in accordance with the APA. Any objection

of any Contract Counterparty to the assumption or assignment of any Acquired Contracts, any

Cure Amount, or seeking further adequate assurance of future performance than that provided in

the APA, to the extent not otherwise resolved by agreement, contemplated to be heard after the

Sale Approval Hearing in accordance with the Assumption and Assignment Procedures, or by



                                                  18
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD           Doc 597         Filed 06/08/21      Page 19 of 40




separate order of this Court, is hereby overruled. There shall be no accelerations, assignment fees,

increases, or any other fees charged to Buyer or Sellers as a result of the assignment of the

Purchased Assets or the assumption and assignment of the Acquired Contracts. Disputed Cure

Amounts escrowed pursuant to the APA and this Order shall be held in escrow and disbursed to

satisfy the payment of Cure Amounts only upon agreement of the Sellers, the Buyer and the

applicable Contract Counterparty, or upon further order of this Court. Upon payment of the Cure

Amount, the Sellers shall be released by the applicable Contract Counterparty from any and all

claims and causes of action of any nature whatsoever based on, arising from or relating to the

Acquired Contracts.

        7.       Transfer of Security and Other Deposits. To the extent provided for in the APA,

any and all of the Sellers’ security deposits, or other security held by landlords, lessors, and other

Contract Counterparties to the Acquired Contracts are being transferred and assigned to, and shall

be the property of, the Buyer from and after the Closing, which transfer and assignment of security

deposits, other deposits, or security shall satisfy in full the requirements of section 365(l) of the

Bankruptcy Code for all Acquired Contracts assumed and assigned pursuant to this Order or the

APA.8 Except as expressly set forth in the APA, the Buyer shall have no responsibility for the

payment of any Cure Amounts.

        8.       Binding Effect of Order. This Order shall be binding in all respects upon (i) all

known and unknown creditors of, and holders of equity security interests in, the Debtors, including

any holders of Liens, Claims, and Interests; (ii) the Buyer; (iii) the Debtors; (iv) the Purchased

Assets; (v) the Committee; (vi) any trustee(s) appointed in the Debtors’ chapter 11 cases or upon

a conversion to cases under chapter 7 of the Bankruptcy Code; and (vii) all successors and assigns


8
 The deposits referenced herein and being transferred pursuant to the APA do not include any Good Faith Deposits
made by other potential bidders for the Assets of the Debtors pursuant to the Bid Procedures.

                                                      19
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD         Doc 597        Filed 06/08/21   Page 20 of 40




of each of the foregoing, and this Order shall not be subject to amendment or modification and the

APA shall not be subject to rejection.

        9.       Injunction. All persons and entities are prohibited and enjoined from taking any

action to adversely affect or interfere with the ability of the Sellers to transfer the Purchased Assets

to the Buyer in accordance with the APA and this Order. Following the Closing, all persons

(including, but not limited to, the Sellers and the other Debtors, creditors, investors, current and

former employees and shareholders, administrative agencies, governmental units, secretaries of

state, federal, state, and local officials, including those maintaining any authority relating to any

environmental, health and safety laws, and the successors and assigns of each of the foregoing)

holding Liens, Claims, or Interests in the Purchased Assets or against the Sellers and the other

Debtors in respect of the Purchased Assets of any kind or nature whatsoever shall be, and hereby

are, forever barred, estopped, and permanently enjoined from asserting, prosecuting, or otherwise

pursuing any Liens, Claims, or Interests (other than Permitted Post-Closing Encumbrances and

Assumed Liabilities) of any kind or nature whatsoever against the Buyer or any affiliate of the

Buyer or any of its respective property, successors and assigns, or the Purchased Assets, as an

alleged successor or on any other grounds. No person shall assert, and the Buyer and the Purchased

Assets shall not be subject to, any defaults, breaches, counterclaims, offsets, defenses (whether

contractual or otherwise, including, without limitation, any right of recoupment), liabilities, claims

and interests, or basis of any kind or nature whatsoever to delay, defer, or impair any right of the

Buyer under, or with respect to, any Purchased Assets, with respect to any act or omission that

occurred prior to the Closing or with respect to any other agreement or any obligation of the Sellers

or the other Debtors that is not an assumed liability under the APA.




                                                   20
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 21 of 40




        10.      General Assignment. Upon the Closing, this Order shall be construed and shall

constitute for any and all purposes a full and complete general assignment, conveyance, and

transfer of the Sellers’ interests in the Purchased Assets and a bill of sale transferring good and

marketable title in the Purchased Assets to the Buyer free and clear of all Liens, Claims and

Interests (other than Permitted Post-Closing Encumbrances and Assumed Liabilities). Each and

every federal, state, and local governmental agency, quasi-agency, or department is hereby

directed to accept any and all documents and instruments necessary and appropriate to

consummate the Sale Transaction contemplated under the APA.

        11.      Transfer Free and Clear. Upon the Closing, pursuant to sections 105(a), 363(b),

363(f), 365(b) and 365(f) of the Bankruptcy Code, the Purchased Assets, including the Acquired

Contracts, shall be transferred to the Buyer in accordance with the APA, and such transfer shall be

free and clear of all Liens, Claims, and Interests (other than Permitted Post-Closing Encumbrances

and Assumed Liabilities) of any person, including, without limitation, all such Liens, Claims, and

Interests specifically enumerated in paragraph P of this Order, whether arising by agreement, by

statute, or otherwise and whether occurring or arising before, on, or after the Petition Date, whether

known or unknown, occurring or arising prior to such transfer, with all such Liens, Claims, and

Interests (other than Permitted Post-Closing Encumbrances and Assumed Liabilities) attaching to

the proceeds of the Sale ultimately attributable to the property against or in which the holder of a

Lien, Claim, or Interest claims or may claim a Lien, Claim, or Interest, in the order of its priority,

with the same validity, force, and effect which they now have and had against the Purchased Assets

immediately prior to Closing, subject to any claims and defenses the Debtors may possess with

respect thereto (other than with respect to any Lien, Claim, or Interest of any of the CA Secured

Parties).



                                                  21
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 22 of 40




        12.      Licenses and Permits. To the greatest extent available under applicable law, the

Buyer shall be authorized, as of the Closing Date, to operate under any license, permit, registration,

and governmental authorization or approval of the Sellers with respect to the Purchased Assets,

and all such licenses, permits, registrations, and governmental authorizations and approvals are

deemed to have been, and hereby are, deemed to be transferred to the Buyer as of the Closing Date.

To the extent provided by section 525 of the Bankruptcy Code, no governmental unit may revoke

or suspend any grant, permit, or license relating to the operation of the Purchased Assets sold,

transferred, assigned, or conveyed to the Buyer on account of the filing or pendency of these

chapter 11 cases or the consummation of the Sale Transaction.

        13.      Environmental Protection Agency. Notwithstanding the foregoing, nothing in

this Order or the APA releases, nullifies, precludes or enjoins the enforcement of any police or

regulatory liability to a governmental unit that any entity would be subject to as the post-sale

owner or operator of property after the date of entry of this Order. Nothing in this Order or the

APA authorizes the transfer or assignment of any governmental (a) license, (b) permit, (c)

registration, (d) authorization, or (e) approval, or the discontinuation of any obligation thereunder,

without compliance with all applicable legal requirements and approvals under police or

regulatory law. Nothing in this Order divests any tribunal of any jurisdiction it may have

under police or regulatory law to interpret this Order or to adjudicate any defense asserted under

this Order.

        14.      Prologis Settlement. The CA Debtors, the Buyer, the DIP Term Agent on behalf

of the DIP Term Lenders, and Prologis Targeted U.S. Logistics Fund, L.P. (“Prologis”) reached a

consensual resolution of the issues raised by Prologis in the Response of Prologis Targeted U.S.

Logistics Fund, L.P. to Notice of Proposed Assumption and Assignment of Designated Executory



                                                  22
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD           Doc 597        Filed 06/08/21   Page 23 of 40




Contracts and Unexpired Leases [Docket No. 384] (the “Prologis Response”) and the Limited

Objection of Prologis Targeted U.S. Logistics Fund, L.P. to Notice of Successful Bidder and

Auction Results for Sale of the Assets of CarbonLite Industries LLC (The Riverside Facility)

[Docket No. 508] (the “Prologis Limited Objection”).

        A.       Assumption and Assignment of Michigan Avenue Lease. Subject to the provisions

        of this Paragraph 14(A), the CA Debtors are authorized to assume and assign (the

        “Assignment”) that certain Lease dated as of October 1, 2010 and subsequently amended

        pursuant to that certain First Amendment to Lease Agreement dated March 5, 2021 (the

        “Michigan Avenue Lease”) to the Buyer (or its designee) as otherwise provided for

        Acquired Contracts in this Order.

                 (1)        Pursuant to the Michigan Avenue Lease, Prologis currently holds a cash

                 security deposit for the premises leased thereunder (the “Premises”) in the amount

                 of $100,000 (the “Cash Security Deposit”) and a letter of credit in the amount of

                 $500,000 (the “Michigan Avenue Letter of Credit” and together with the Cash

                 Security Deposit, the “Michigan Avenue Security Deposit”).             The Michigan

                 Avenue Security Deposit will be transferred to the Buyer as provided by Paragraph

                 7 of this Order.

                            (a)    In connection with the Assignment, within thirty (30) days of the

                            date of the Closing, the Buyer shall replace the Michigan Avenue Letter of

                            Credit with a new letter of credit in a form that complies with the Michigan

                            Avenue Lease in the amount of $1,000,000 (the “Increased Michigan

                            Avenue Letter of Credit”).




                                                     23
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD            Doc 597        Filed 06/08/21   Page 24 of 40




                            (b)    Provided that no post-Closing defaults or breach of the Michigan

                            Avenue Lease by the Buyer (or its designee), as tenant, has existed, exists

                            or would exist but for the passage of time or the giving of notice, in each

                            case beyond any applicable grace period, for the two (2) year period after

                            the date of the Closing, the Increased Michigan Avenue Letter of Credit

                            shall be reduced to $500,000 for the remainder of the term of the Michigan

                            Avenue Lease.

                            (c)    To the extent that the Buyer (or its designee), as tenant, enters into

                            discussions to extend the term of the Michigan Avenue Lease, the Buyer (or

                            its designee) and Prologis shall negotiate an appropriate security deposit, if

                            any, for that extended term.

                 (2)        Prologis and the Buyer (or its designee) have agreed to execute an

                 appropriate and mutually acceptable amendment to the Michigan Avenue Lease to

                 memorialize the agreements reflected herein, which shall be executed within fifteen

                 (15) days of the date of the Closing, absent an agreement between Prologis and the

                 Buyer (or its designee) to extend that time.

        B.       Repair of Roof Damage at the Riverside Facility.

                 (1)        The CA Debtors shall fund an escrow account with proceeds of the Sale

                 Transaction in the amount of $1.25 million (the “Escrow”), which shall be used for

                 the sole purpose of completing the CA Debtors’ repair of roof damage that Prologis

                 alleges was caused by the Debtors’ operations at the Riverside Facility (the “Roof

                 Damage”). The Escrow shall cap the maximum cure amount payable in connection

                 with the Assignment.



                                                      24
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD          Doc 597        Filed 06/08/21   Page 25 of 40




                 (2)        The CA Debtors and the DIP Term Agent (on behalf of the DIP Term

                 Lenders) reserve the right to contest whether the costs to repair the Roof Damage

                 is a “cure cost” under section 365 of the Bankruptcy Code and reserve the right to

                 argue on any grounds that the CA Debtors are not required to pay any amount (or

                 a lesser amount) under the Michigan Avenue Lease or as a condition to assignment

                 of the Michigan Avenue Lease. Likewise, Prologis reserves all rights with respect

                 to any response to such a challenge. If the Court determines that the CA Debtors

                 are not required to pay any further amounts (or a lesser amount), then the Escrow

                 (or the funds in excess of such lesser amount) shall be released from escrow to the

                 DIP Term Agent (on behalf of the DIP Term Lenders) within one (1) business day

                 after such determination, and Prologis shall pay for the cost of the repair of the Roof

                 Damage in excess of the amount of the Escrow (whether or not increased or

                 decreased).

                 (3)        Prologis promptly shall select and engage an independent engineer to

                 determine the necessary scope of work to repair the Roof Damage, which engineer

                 shall be reasonably acceptable to the DIP Term Agent. Prologis will be responsible

                 for payment of the up-front cost of the engineer engaged to determine the necessary

                 scope of work. Any other engineering cost that may be necessary as part of the

                 process to repair the Roof Damage will be paid from the Escrow. The DIP Term

                 Agent may challenge the independent engineer’s determination at DIP Term

                 Agent’s own expense. In the event the DIP Term Agent and Prologis cannot agree

                 on the scope of work based on the engineering report(s), such dispute shall be

                 resolved by the Court.



                                                    25
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD           Doc 597        Filed 06/08/21   Page 26 of 40




                 (4)        The DIP Term Agent and Prologis each reserves rights to verify and/or

                 challenge the bids for the roofing work obtained and engage independent experts

                 to do so (including, in the case of the DIP Term Agent, through the Debtors). The

                 bid ultimately selected for repair of the Roof Damage must be acceptable to

                 Prologis and the DIP Term Agent, and in the event an agreement cannot be reached,

                 such dispute shall be resolved by the Court. After a bid is mutually selected or the

                 Court rules, the amount of the Escrow in excess of the selected bid, if any, shall be

                 released to the DIP Term Agent (on behalf of the DIP Term Lenders) within one

                 (1) business day after such selection or ruling.

                 (5)        The CA Debtors, Prologis and the DIP Term Agent shall reasonably

                 cooperate in pursuing insurance coverage for any amounts related to the Roof

                 Damage.

                 (6)        The DIP Term Agent and Prologis shall mutually agree to selection of the

                 escrow agent, and the terms of the related escrow agreement shall be mutually

                 acceptable to the DIP Term Agent, Prologis and the Buyer (or its designee). In the

                 event the DIP Term Agent and Prologis cannot agree on an escrow agent, such

                 dispute shall be resolved by the Court.

                 (7)        If any amounts remain in the Escrow after completion of the work to repair

                 the Roof Damage, such amounts shall be released to the DIP Term Agent (on behalf

                 of the DIP Term Lenders) within one business day after such completion.

                 (8)        The funding of the Escrow shall not constitute an admission of any kind of

                 by the CA Debtors, the DIP Term Agent or any other party that the amounts asserted




                                                     26
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD            Doc 597        Filed 06/08/21   Page 27 of 40




                 related to the Roof Damage are properly payable by the CA Debtors or Prologis

                 under the Michigan Avenue Lease or under section 365 of the Bankruptcy Code.

                 (9)        There shall be no objection to any unsecured claim filed by Prologis in these

                 Bankruptcy Cases until the Roof Damage is repaired and the full cost of such

                 repairs is known. Prologis reserves all rights to so amend any claim(s) filed in these

                 Bankruptcy Cases to include amounts paid by it related to the Roof Damage.

                 (10)       The Buyer (or its designee) shall have the right to request that Prologis and

                 the DIP Term Agent agree to allow Buyer (or its designee) to access the Escrow in

                 the event that the Roof Damage is or becomes a question of the health, safety or

                 welfare of persons, property or the environment, or impairs the ability of Buyer (or

                 its designee) to operate at the Premises in the ordinary course of business (any such

                 event, an “Unexpected Event”). If the DIP Term Agent and Prologis do not agree

                 to any such request, the Buyer (or its designee) must give Prologis notice of such

                 Unexpected Event pursuant to the terms of the Michigan Avenue Lease. If after

                 notice, Prologis otherwise refuses to timely make necessary repairs to address the

                 Unexpected Event, the Buyer (or its designee) may determine to pay such amount

                 as reasonably necessary to repair the Roof Damage to the extent necessary to

                 remedy the Unexpected Event and: (a) if the Roof Damage ultimately is not a “cure

                 cost” as determined pursuant to Paragraph 14(B)(2) above, Prologis shall reimburse

                 Buyer (or its designee) as such reimbursement and/or credit is to be made pursuant

                 to the terms of the Michigan Avenue Lease or otherwise agreed between Prologis

                 and Buyer (or its designee) for such amount; and (b) if the Roof Damage is a “cure

                 cost” as determined pursuant to Paragraph 14(B)(2) above, the Buyer (or its



                                                      27
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD         Doc 597        Filed 06/08/21   Page 28 of 40




                 designee) shall be entitled to receive reimbursement from the Escrow for such

                 amount.

        C.       Insurance. Section 11.2(e) of the Michigan Avenue Lease requires that the Debtors

        maintain, among other things, a pollution liability insurance policy (the “Pollution

        Policy”). The CA Debtors shall not be released from liability to Prologis, to the extent

        necessary to preserve the rights of Prologis against the Pollution Policy in accordance with

        Section 11(e) of the Michigan Avenue Lease. For the avoidance of doubt, the Debtors are

        not required to maintain a Pollution Policy after the Closing Date.

        D.       Palmyrita Site. For the avoidance of doubt and notwithstanding anything to the

        contrary in this Order, the APA or the Disclosure Schedules to the APA, the CA Debtors

        do not assume and/or assign the certain Lease (the “Palmyrita Lease”) dated as of January

        21, 2020 for the lease of approximately 202,805 rentable square feet in a building located

        at Prologis Riverside Distribution Center 3, 555 Palmyrita Avenue, Riverside, CA 92507

        (the “Palmyrita Site”). If the CA Debtors determine to reject the Palmyrita Lease pursuant

        to section 365 of the Bankruptcy Code, the CA Debtors agree that they will not seek an

        effective date of such rejection prior to June 30, 2021.

        E.       Landlord Property. For the avoidance of doubt, the Purchased Assets do not include

        any property belonging to Prologis at the Riverside Facility or the Palmyrita Site, including

        but not limited to dock equipment, building systems, HVAC equipment (including but not

        limited to “Big Ass Fans”), security equipment, fire safety equipment and/or Tenant Made

        Alterations (as such term is defined by the Michigan Avenue Lease and/or Palmyrita Lease)

        that are property of Prologis.




                                                   28
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21    Page 29 of 40




        15.      Valid Transfer. The transfer of the Purchased Assets to the Buyer pursuant to the

APA constitutes a legal, valid, and effective transfer of the Purchased Assets and shall vest the

Buyer with all right, title, and interest of the Sellers in and to the Purchased Assets free and clear

of all Liens, Claims, and Interests of any kind or nature whatsoever (other than Permitted Post-

Closing Encumbrances and Assumed Liabilities).

        16.      Exculpation and Release. Neither the Buyer nor any of its affiliates, successors,

and assigns, nor any of its professionals, shall have, or incur any liability to, or be subject to any

action by, the Debtors or any of their predecessors, successors, or assigns, arising out of the

negotiation, investigation, preparation, execution, or delivery of the APA and the entry into and

consummation of the Sale Transaction, except as expressly provided in the APA and this Order.

Neither the Debtors nor any of their affiliates, successors, and assigns, nor any of their

professionals, shall have, or incur any liability to, or be subject to any action by, the Buyer or any

of its predecessors, successors, or assigns, arising out of the negotiation, investigation, preparation,

execution, or delivery of the APA and the entry into and consummation of the Sale Transaction,

except as expressly provided in the APA and this Order.

        17.      Direction to Release Interests. Upon the Closing, each of the Debtors’ creditors

and any other holder of a Lien, Claim, or Interest is authorized and directed to execute such

documents and take all other actions as may be reasonably necessary to release its Lien, Claim, or

Interest in the Purchased Assets, if any, as such Lien, Claim, or Interest may have been recorded

or may otherwise exist. If any person or entity that has filed financing statements, mortgages,

mechanic’s liens, lis pendens, or other documents or agreements evidencing a Lien, Claim, or

Interest in all or any portion of the Purchased Assets being sold pursuant to the Sale Transaction

and the APA shall not have delivered to the Debtors prior to the Closing, in proper form for filing



                                                  29
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD         Doc 597        Filed 06/08/21    Page 30 of 40




and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases of all Liens, Claims, and Interests (other than Permitted Post-Closing Encumbrances and

Assumed Liabilities), which such person or entity has with respect to all or any portion of the

Purchased Assets being sold pursuant to the Sale Transaction and the APA , then (i) the Sellers are

authorized to execute and file such statements, instruments, releases, and other documents on

behalf of such person or entity with respect to all or any portion of the Purchased Assets being sold

pursuant to the Sale Transaction and the APA, and (ii) the Buyer is authorized to file, register, or

otherwise record a certified copy of this Order, which shall constitute conclusive evidence of the

release of all Liens, Claims, and Interests (other than Permitted Post-Closing Encumbrances and

Assumed Liabilities) of any kind or nature whatsoever in the Purchased Assets being sold pursuant

to the Sale Transaction and the APA. Each and every federal, state, and local governmental

agency or department is hereby directed to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the APA, including,

without limitation, recordation of this Order. This Order shall be binding upon and shall govern

the acts of all persons including without limitation, all filing agents, filing officers, title agents,

title companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, federal, state, and local officials, and all

other persons who may be required by operation of law, the duties of their office, or contract, to

accept, file, register, or otherwise record or release any documents or instruments, or who may

be required to report or insure any title or state of title in or to any of such assets or other property

interests.

        18.      No Interference. Following the Closing, no holder of any Lien, Claim or Interest

in the Purchased Assets shall interfere with the Buyer’s title to, or use and enjoyment of, the



                                                   30
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 31 of 40




Purchased Assets being sold pursuant to the Sale Transaction and the APA based on, or related to,

any such Lien, Claim, or Interest, or based on any actions the Debtors may take in these chapter

11 cases.

        19.      Surrender of Possession. All persons or entities that are currently, or as of the

Closing, may be, in possession of some or all of the Purchased Assets are hereby directed to

surrender possession of the Purchased Assets to the Buyer at the Closing, unless the Buyer

otherwise agrees.

        20.      Standing to Object to Claims. The Buyer shall have standing to object to the

allowance of claims (as such term is defined in section 101(5) of the Bankruptcy Code) asserted

against the Sellers solely in regard to any unresolved or disputed Assumed Liabilities (as defined

in the APA), that constitute obligations assumed by the Buyer pursuant to the terms of the APA.

        21.      Standing. The APA shall be in full force and effect, regardless of any Seller’s lack

of good standing in any jurisdiction in which such Seller is formed or authorized to transact

business.

        22.      Post-Closing Actions and Transactions. The Sellers and the Buyer, and each of

their respective officers, employees, and agents, will be authorized and empowered to take all

actions and execute and deliver any and all documents and instruments that either the Sellers or

the Buyer deem necessary or appropriate to implement and effectuate the terms of the APA, the

Sale Transaction contemplated therein and this Order.

        23.      Sale is Self-Executing. The Sale is self-executing, and neither the Sellers nor the

Buyer shall be required to execute or file releases, termination statements, assignments, consents,

or other instruments to effectuate, consummate, and implement the provisions of this Order.




                                                  31
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD       Doc 597        Filed 06/08/21   Page 32 of 40




        24.      No Discriminatory Treatment. To the extent provided by section 525 of the

Bankruptcy Code, no governmental unit may deny, revoke, suspend, or refuse to renew any permit,

license, or similar grant relating to the operation of the Purchased Assets sold, transferred, or

conveyed to the Buyer on account of the filing or pendency of these chapter 11 cases or the

consummation of the transactions contemplated by the APA.

        25.      No Successor Liability.   Neither the Buyer, nor any of its successors or assigns,

or any of their respective affiliates shall have any liability for any Lien, Claim, or Interest that

arose or occurred prior to the Closing, or otherwise may be asserted against the Sellers or other

Debtors or is related to the Purchased Assets prior to the Closing. The Buyer is not and shall not

be deemed a “successor” to the Sellers or other Debtors or their estates; the Buyer has not, de facto

or otherwise, merged with or into the Sellers or other Debtors; the Buyer does not have any

common law or successor liability in relation to any employment plans; the Buyer is not liable for

any liability or Lien (other than Assumed Liabilities) against the Sellers or other Debtors or any

of the Sellers’ or other Debtors’ predecessors or Affiliates (other than those transferred to the

Buyer pursuant to the Sale); and the Buyer is not an alter ego or mere continuation or substantial

continuation of the Sellers or other Debtors or the enterprise of the Sellers or other Debtors

under any theory of law or equity as a result of any action taken in connection with the APA, the

Sale Transaction or any transactions or documents ancillary thereto or contemplated thereby or in

connection with the acquisition of the Purchased Assets.

        26.      Limitations on Liability. Without limiting the foregoing, and except as otherwise

set forth in the APA, the Buyer shall not have any successor, transferee, derivative, or vicarious

liabilities of any kind or character for any Liens, Claims, or Interests, including under any theory

of successor or transferee liability, de facto merger or continuity, whether known or unknown as



                                                 32
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 33 of 40




of the Closing, now existing or hereafter arising, whether fixed or contingent, asserted or

unasserted, liquidated or unliquidated, with respect to the Successor or Other Liabilities.

        27.      Fair Consideration. The consideration provided by the Buyer for the Purchased

Assets under the APA shall be deemed to constitute reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession, or the District of Columbia. The Sale may not be avoided under section

363(n) of the Bankruptcy Code. The APA was not entered into, and the Sale is not being

consummated, for the purpose of hindering, delaying, or defrauding creditors of the Sellers or other

Debtors underthe Bankruptcy Code or under the laws of the United States, any state, territory,

possession thereof, or the District of Columbia, or any other applicable law. Neither the Sellers

nor the Buyer have entered into the APA or any agreement contemplated thereby or are

consummating the Sale with any fraudulent or otherwise improper purpose, including, without

limitation, to evade any pension liabilities. No other person or entity or group of persons or entities

has offered to purchase the Purchased Assets for an amount that would provide greater value to

the Sellers and their estates than the value provided by the Buyer. This Court’s approval of the

Motion and the APA is in the best interests of the Debtors, their estates, their creditors, and all

other parties in interest.

        28.      No Modification by Subsequent Orders or Plan Provisions. Nothing contained

in any chapter 11 plan confirmed in the Debtors’ chapter 11 cases, any order confirming any such

plan, or in any other order entered in these chapter 11 cases (including any order entered after any

conversion of any of these chapter 11 cases to a case under chapter 7 of the Bankruptcy Code) or

any related proceeding subsequent to entry of this Order shall modify, alter, conflict with, or

derogate from, the provisions of the APA or this Order.



                                                  33
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 34 of 40




        29.      Retention of Jurisdiction. This Court retains jurisdiction, pursuant to its statutory

powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret, implement, and enforce the

terms and provisions of this Order and the APA, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) compel delivery of

the Purchased Assets to the Buyer; (ii) interpret, implement, and enforce the provisions of this

Order and the APA; (iii) protect the Buyer, any of the Buyer’s affiliates, or any agent of the

foregoing, against any Liens, Claims, or Interests against the Sellers or other Debtors or the

Purchased Assets of any kind or nature whatsoever; and (iv) enter any order under sections 363

and 365 of the Bankruptcy Code.

        30.      Good Faith Buyer. The transactions contemplated by the APA are undertaken by

the Buyer without collusion and in good faith, as that term is used in section 363(m) of the

Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the authorization

provided in this Order to consummate the transactions shall not affect the validity of the

transactions (including the assumption and assignment of the Acquired Contracts) nor the transfer

of the Purchased Assets owned by the Sellers to the Buyer free and clear of all Liens pursuant to

the APA, unless the authorization or the Sale Transaction is stayed pending appeal. The Buyer is

a buyer in good faith of the Purchased Assets and is entitled to all of theprotections afforded by

section 363(m) of the Bankruptcy Code. In particular, (i) Buyer recognized that the Sellers were

free to deal with any other party interested in purchasing the Purchased Assets; (ii) Buyer in no

way induced or caused the chapter 11 filings by the Sellers or the other Debtors; (iii) Buyer has

not violated section 363(n) of the Bankruptcy Code by any action or inaction; (iv) no common

identity of directors, managers, officers or controlling stockholders exist between Buyer, on the

one hand, and any of the Sellers or the other Debtors, on the other hand; (v) Buyer complied with



                                                  34
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD       Doc 597         Filed 06/08/21   Page 35 of 40




the Bid Procedures and all provisions of the Bid Procedures Order; and (vi) all payments to be

made, and all other material agreements or arrangements entered into or to be entered into by

Buyer in connection with the Sale Transaction have been disclosed. The Sellers and the Buyer

will be acting in good faith if they proceed to consummate the Sale at any time after entry of this

Order.

         31.     Approval of Repayment of DIP Obligations.              At Closing, the Sellers are

authorized and directed to distribute the proceeds of the Sale Transaction with respect to the

applicable Purchased Assets in accordance with the CA DIP Order and the DIP Documents,

including without limitation, the indefeasible payment in full in cash of all Obligations owing by

Debtors to the DIP ABL Lender.

         32.     Repayment     of   Prepetition        Obligations   and    Adequate    Protection

Obligations/Remaining Prepetition Obligations and Adequate Protection Obligations. To

the extent the proceeds of the Sale Transaction are sufficient to pay the DIP Obligations owed to

the CA DIP Lenders in full at Closing and any other costs and expenses that are required to be

paid at Closing, the remaining proceeds of the Purchase Price shall be distributed in accordance

with the APA and this Order, or if necessary, subject to further order of this Court.

         33.     Release of Secured Parties. In consideration of the consent by each of the CA

Secured Parties to the Sale Transaction and the CA Committee Settlement, the Committee and

each of the Debtors, on behalf of themselves, anyone who may bring a claim on their behalf

(including derivative claims), and their successors and assigns, and each of their respective

officers, directors, employees, agents, sub-agents, attorneys, consultants, advisors and affiliates

(collectively, the “Releasors”), hereby, forever release, discharge and acquit each of the CA

Secured Parties, and their respective successors and assigns, and their present and former



                                                  35
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD        Doc 597        Filed 06/08/21   Page 36 of 40




shareholders, affiliates, subsidiaries, divisions, predecessors, directors, officers, partners,

members, managers, attorneys, employees, consultants, advisors and other representatives in their

respective capacities as such (collectively, the “Released Secured Parties”) of and from any and

all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness

and obligations, of every kind, nature and description, including, without limitation, any so-called

“lender liability” claims or defenses, that Releasors had, have or hereafter can or may have against

any Released Secured Party as of the date hereof, in respect of events that occurred on or prior to

the date hereof with respect to any Debtor or any subsidiary thereof, the DIP Documents (as

defined in the CA DIP Order), the Prepetition Documents (as defined in the CA DIP Order), and

any other financial accommodations made by any of the Released Secured Parties to the Debtors,

including any action or omission of a Released Secured Party in such person’s capacity as an

officer, director, employee, consultant, or agent of, or advisor to, any Debtor or any subsidiary

thereof (the “Secured Party Release”). In addition, upon the Closing, the Released Secured Parties

are hereby released from any and all obligations, liabilities, actions, duties, responsibilities and

causes of action arising or occurring in connection with or related to the DIP Documents (as

defined in the CA DIP Order), the CA DIP Order, these chapter 11 cases, or this Order (other than

in Paragraph 35 hereof with respect to the Term Secured Parties), and the Debtors are authorized

to execute and deliver a termination and release agreement, in form and substance satisfactory to

each of the Released Secured Parties.

        34.      No Bulk Law Application. No bulk sales law or similar law shall apply in any

way to the transactions contemplated by the Sale, the APA, the Motion, and this Order.

        35.      CA Committee Settlement. As consideration for the settlement and resolution of

any and all objections and claims by the Committee to (a) the Sale Transaction of the Riverside



                                                  36
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD           Doc 597        Filed 06/08/21   Page 37 of 40




Facility, (b) the sale, liquidation, or other disposition of the PinnPack Facility or the assets related

thereto, and (c) the relief granted pursuant to the CA DIP Order (such settlement,

the “CA Committee Settlement”), and subject to the indefeasible payment in full in cash of all

Obligations owing by the Debtors to the DIP ABL Lender in accordance with Paragraph 31 of this

Order, the Debtors, the Committee, and the Term Secured Parties hereby agree as follows:

                 i.         The CA Debtors may make payments necessary to consummate (A) the CA

                 Committee Settlement (in an amount not to exceed $10,000), (B) the Sale

                 Transaction of the Riverside Facility, and (C) the sale, liquidation, or other

                 disposition of the PinnPack Facility or the assets related thereto, in each case, only

                 to the extent set forth in an approved Budget (as defined in the CA DIP Order);

                 provided that the CA Debtors may pay or reserve for professional fees of the CA

                 Debtors and their estates (including, for the avoidance of doubt, Committee

                 professionals) related to the Riverside Facility incurred through the date of

                 consummation of the Sale Transaction of the Riverside Facility, but shall not incur

                 professional fees related to the Riverside Facility after such date except with the

                 prior written consent of the Term Secured Parties.

                 ii.        The Term Secured Parties, as a carve-out from the proceeds of the Sale

                 Transaction that would otherwise have been applied to repay the DIP Obligations

                 due to the Term Secured Parties, will contribute $575,000 in cash to the CA

                 Debtors’ estates (the “Cash Contribution”). The CA Debtors shall consult with the

                 Committee before utilizing the Cash Contribution for any purpose.

                 iii.       The CA Debtors (including, without limitation, any successor in interest to

                 the CA Debtors) shall retain the right to prosecute the Excluded Avoidance Actions



                                                     37
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD           Doc 597        Filed 06/08/21   Page 38 of 40




                 (as defined in the APA) and collect any Avoidance Action Proceeds (as defined in

                 the CA DIP Order) derived therefrom and commercial tort claims of the CA

                 Debtors (except for those commercial tort claims that are included in the Purchased

                 Assets under the APA) and collect any proceeds derived therefrom (including, but

                 not limited to, proceeds available under any applicable D&O insurance policies),

                 and any deficiency claim of the Term Secured Parties shall be waived solely with

                 respect to the foregoing; provided that, for the avoidance of doubt, such claims may

                 not be pursued against the Term Secured Parties, who shall have the full benefit of

                 the releases set forth in the CA DIP Order.

                 iv.        The Term Secured Parties shall be entitled to all proceeds from the sale or

                 other disposition of all assets related to the Riverside Facility and the PinnPack

                 Facility, including all accounts receivable and other assets related to the Riverside

                 Facility but excluded from the Purchased Assets, but excluding proceeds of the

                 claims described in paragraph 34(iii) above.

                 v.         The Committee hereby withdraws with prejudice any objection to the sale

                 of the Riverside Facility, and hereby agrees that it shall not object to the sale,

                 liquidation, or other disposition of the PinnPack Facility or the assets related

                 thereto.

                 vi.        The Committee hereby waives and withdraws with prejudice, and agrees

                 that it shall not bring or prosecute, any Challenge (as defined in the CA DIP Order)

                 whatsoever against or in connection with the Term Secured Parties and agrees that

                 the Challenge Deadline previously extended by stipulation of the parties [Docket

                 No. 486] shall expire upon entry of this Order.



                                                     38
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD         Doc 597        Filed 06/08/21   Page 39 of 40




                 vii.       The Committee hereby withdraws with prejudice its Motion for 2004

                 Examination Motion of the Official Committee of Unsecured Creditors for an

                 Order Pursuant to Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1

                 Directing the Production of Documents by Orion Energy Partners Investment

                 Agreement, LLC [Docket No. 461].

        36.      Inconsistencies with Prior Orders, Pleadings or Agreements. To the extent this

Order is inconsistent with any prior order or filing with respect to the Motion in these chapter 11

cases, the terms of this Order shall govern and any prior orders shall be deemed amended or

otherwise modified to the extent required to permit consummation of the Sale Transaction. To the

extent there is any inconsistency between the terms of this Order and the terms of the APA

(including all ancillary documents executed in connection therewith), the terms of this Order shall

govern. Except as otherwise expressly provided by this Order, nothing in the APA or this Order

shall be deemed to amend, modify, or limit the rights and claims of any of the CA Secured Parties

or any of the Prepetition Secured Parties (each as defined in the CA DIP Order), unless expressly

agreed to in writing by the foregoing as applicable.

        37.      Failure to Specify Provisions. The failure to specifically include any particular

provision of the APA or other related documents in this Order shall not diminish or impair the

effectiveness of such provision, it being the intent of this Court that the APA and all other related

documents be authorized and approved in their entirety pursuant to this Order.

        38.      Non-Material Modifications. The APA and any related agreements, documents,

or other instruments may be modified, amended, or supplemented by the parties thereto and in

accordance with the terms thereof, without further order of this Court, provided that any such

modification, amendment, or supplement does not have any adverse effect on the Sellers’ estates



                                                   39
DOCS_NY:43383.3 13044/002
               Case 21-10527-JTD       Doc 597        Filed 06/08/21   Page 40 of 40




or otherwise adversely impact in any respect the terms of the CA Committee Settlement; provided

further, that after Closing, the final versions of the APA and any related agreements, documents

or other instruments (as modified, amended or supplemented) shall be filed with the Court.

Notwithstanding anything to the contrary set forth in this Order, the APA, any ancillary agreement

or related agreement, document, or other instrument, any amendments, modifications, supplements

to or waivers of any obligations or rights of the parties thereto that could reasonably adversely

impact or affect the rights of the CA Secured Parties or the Prepetition Secured Parties (as defined

in the CA DIP Order) shall require the prior written consent of the affected CA Secured Parties.

        39.      No Stay of Order. Notwithstanding the provisions of Bankruptcy Rules 6004(h)

and 6006(d), this Order shall not be stayed for fourteen (14) days after its entry and shall be

effective immediately upon entry, and the Sellers and the Buyer are authorized to close the Sale

Transaction immediately upon entry of this Order. Time is of the essence in closing the Sale

Transaction referenced herein, and the Sellers and the Buyer intend to close the Sale Transaction

as soon as practicable. This Order is a final order and the period in which an appeal must be filed

shall commence upon the entry of this Order. Any party objecting to this Order must exercise due

diligence in filing an appeal and pursuing a stay, or risk its appeal being foreclosed as moot.

        40.      Headings. Headings utilized in this Order are for convenience of reference only,

and do not constitute a part of this Order for any other purpose.

        41.      Time Periods. All time periods set forth in this Order shall be calculated in

accordance with Bankruptcy Rule 9006(a).

        42.      Non-severability. The provisions of this order are non-severable and mutually

dependent.


         Dated: June 8th, 2021                             JOHN T. DORSEY
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


                                                 40
DOCS_NY:43383.3 13044/002
